DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see pages 6-9, filed 14 March 2022, with respect to the rejection(s) of claim(s) 1 and similar claims in substance under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kritt et al. (US 2015/0293586 A1) and Davis et al. (US 10,210,577 B1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kritt et al. (US 2015/0293586 A1) in view of Davis et al. (US 10,210,577 B1).
Regarding claim 1, Kritt discloses a method of delivering mathematical content to a client device, the method comprising: determining at least one point of interest in an image of a real-life scene captured and displayed at the client device; (Paragraphs 0032-0033, cameras that capture a scene containing objects in a user’s field of view, such as buildings where the user can gaze at particular objects in the field of view).	Kritt further discloses annotating the field of view with a display of information related to buildings selected by the user (Paragraph 0028).	Kritt does not clearly disclose determining mathematical information corresponding to the at least one point of interest.	Davis discloses analyzing image data to determine dimensions of a house (Column 9, line 65 – column 10, line 3).	Davis’ technique of analyzing image data to determine dimensions of a house would have been recognized by one of ordinary skill in the art to be applicable to the display of information related to building selected by a user in a captured field of view of Kritt and the results would have been predictable in the display of dimensions of a user selected building analyzed from image data of a captured field of view of buildings. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.	Kritt in view of Davis further discloses visually augmenting the at least one point of interest in the captured image with the mathematical information (Kritt, paragraphs 0013 and 0028, displaying in an augmented reality computing system, information such as height of a user selected building where dimensions, such as the height, can be determined from an analysis of an image of the building, Davis, column 9, line 65 – column 10, line 3).
Regarding claim 5, Davis discloses wherein the mathematical information includes one or more mathematical concepts (Column 9, line 65 – column 10, line 3, external dimensions and/or square footage of the building can be determined).
Regarding claim 14, Kritt discloses a method of delivering mathematical content to a client device, the method comprising: at a client device with a camera, capturing an image of a physical structure; (Paragraphs 0014 and 0032, augmented reality computing device with a camera for capturing a field of view of a user that can include objects such as buildings)	determining at least one point of interest in the captured image of the physical structure; (Paragraph 0033, determining the gaze of the user at the objects).	Kritt further discloses annotating the field of view with a display of information related to buildings selected by the user (Paragraph 0028).	Kritt does not clearly disclose determining mathematical information corresponding to the at least one point of interest in the captured image of the physical structure.	Davis discloses analyzing image data to determine dimensions of a house (Column 9, line 65 – column 10, line 3).	Davis’ technique of analyzing image data to determine dimensions of a house would have been recognized by one of ordinary skill in the art to be applicable to the display of information related to building selected by a user in a captured field of view of Kritt and the results would have been predictable in the display of dimensions of a user selected building analyzed from image data of a captured field of view of buildings. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.	Kritt in view of Davis further discloses visually augmenting the at least one point of interest in the captured image with the mathematical information (Kritt, paragraphs 0013 and 0028, displaying in the augmented reality computing system, information such as height of a user selected building where dimensions, such as the height, can be determined from an analysis of an image of the building, Davis, column 9, line 65 – column 10, line 3).
Regarding claim 17, similar reasoning as discussed in claim 5 is applied.
Claim(s) 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kritt et al. (US 2015/0293586 A1) in view of Davis et al. (US 10,210,577 B1) and further in view of Edwards (US 2018/0336728 A1).
Regarding claim 6, Kritt in view of Davis discloses all limitations as discussed in claim 1.	Kritt in view of Davis does not clearly disclose wherein the visually augmenting includes superimposing the mathematical information on the at least one point of interest in the captured image.	Edwards discloses displaying of an augmented reality overlay on a region of interest (Paragraph 0019).
	Edwards’ technique of displaying augmented reality overlays on a region of interest would have been recognized by one of ordinary skill in the art to be applicable to the display of dimensions of a building gazed at by a user of Kritt in view of Davis and the results would have been predictable in the overlay display of dimensions on a building gazed at by a user. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 18, similar reasoning as discussed in claim 6 is applied.
Claim(s) 7-9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kritt et al. (US 2015/0293586 A1) in view of Davis et al. (US 10,210,577 B1) and further in view of Bedikian et al. (US 2017/0345218 A1).
Regarding claim 7, Kritt in view of Davis discloses all limitations as discussed in claim 1.	Kritt in view of Davis does not clearly disclose enabling interaction with the mathematical information using the client device.	Bedikian discloses zooming in and out of a virtual object in augmented reality space.	Bedikian’s technique of zooming in and out of a virtual object in augmented reality space would have been recognized by one of ordinary skill in the art to be applicable to the display of determined information for a building gazed at by a user in the augmented reality computing system of Kritt in view of Davis and the results would have been predictable in the zooming in and out of displayed determined information for a building gazed at by a user in the augmented reality computing system. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 8, Kritt in view of Davis and further in view of Bedikian discloses wherein the interaction includes manipulation of the mathematical information (Paragraphs 0046-0047, zooming in and out of displayed information about the building, Kritt, paragraph 0028).
Regarding claim 9, Kritt in view of Davis and further in view of Bedikian discloses wherein the interaction includes zoom operations involving the mathematical information (Paragraphs 0046-0047, zooming in and out of displayed information about the building, Kritt, paragraph 0028).
Regarding claim 19, similar reasoning as discussed in claim 7 is applied.


Allowable Subject Matter
Claims 2-4, 10-13, 15, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art does not clearly disclose the method of claim 1, wherein the mathematical information includes a geometrical shape that constitutes the point of interest.
Regarding claim 3, the prior art does not clearly disclose the method of claim 1, wherein the mathematical information includes a mathematical formula.
Regarding claim 4, the prior art does not clearly disclose the method of claim 1, wherein the mathematical information includes educational activities.
Regarding claim 10, the prior art does not clearly disclose the method of claim 7, further comprising updating a user profile associated with a user of the client device based on the interaction.
Regarding claim 11, the prior art does not clearly disclose the method of claim 1, wherein determining the mathematical information comprises searching a mathematical content repository that stores a plurality of mathematical content records.
Regarding claim 15, similar reasoning as discussed in claim 2 is applied.
Regarding claim 16, similar reasoning as discussed in claim 3 is applied.
Regarding claim 20, the prior art does not clearly disclose the method of claim 14, further comprising personalizing the mathematical information for a user profile associated with a user of the client device.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hauenstein et al. (US 2019/0065027 A1) discloses zooming objects in an augmented reality display based on movement of the device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613